                                                                           DISTRICT OF OREGON
                                                                                FILED
                                                                              February 26, 2020
                                                                        Clerk, U.S. Bankruptcy Court



         Below is an order of the court.

 1
 2
 3
 4
 5                                                        _______________________________________
                                                                    PETER C. McKITTRICK
 6                                                                  U.S. Bankruptcy Judge

 7
 8                               UNITED STATES BANKRUPTCY COURT

 9                                 FOR THE DISTRICT OF OREGON

10   In Re:                                       Bankruptcy Case
                                                  No. 19-60138-pcm11
11                                                LEAD CASE
     B & J PROPERTY INVESTMENTS, INC.,
12
                         Debtor.                  Jointly Administered with
13                                                Case No. 19-60230-pcm11

14   In re:
15                                                ORDER DENYING MOTION FOR CLASS
     WILLIAM JOHN BERMAN,
                                                  CERTIFICATION (DOC. 283)
16
                          Debtor.
17
18
19
          Plaintiffs/Class Representatives (Plaintiffs) in certain state
20
     court litigation have filed a motion for class certification pursuant to
21
     Fed. R. Bankr. P. 7023 to allow them “to proceed on a class-wide basis
22
     regarding all issues in this bankruptcy proceeding, including with
23
     regard to the Nondischargeability Complaint filed previously.” Doc. 283,
24
     p. 2 (the Motion).        Presumably, Plaintiffs are referring to Adversary
25
     Proceeding 19-6026-pcm (the Adversary Proceeding).                The debtors in the
26

     Page 1 – ORDER DENYING MOTION FOR CLASS CERTIFICATION (DOC. 283)



                          Case 19-60138-pcm11   Doc 296   Filed 02/26/20
 1   two above captioned cases (Debtors) oppose the Motion.              See Docs. 289,

 2   290.

 3          The Court agrees with Debtors that the Motion should be denied

 4   because Plaintiffs failed to identify a specific contested matter for

 5   which they seek certification and there is no basis in the applicable

 6   Federal rules to certify a blanket class action for all purposes in a

 7   bankruptcy case.

 8          Because Plaintiffs filed the Motion only in the main bankruptcy

 9   case, the Court expresses no opinion on the question of whether class

10   certification would be appropriate in the Adversary Proceeding.

11          IT IS HEREBY ORDERED that the Motion is DENIED.

12                                            ###
     cc:    Keith D. Karnes (via ECF)
13          Nicholas J. Henderson (via ECF)
            Timothy J. Conway (via ECF)
14
15
16
17
18
19
20
21
22
23
24
25
26

     Page 2 – ORDER DENYING MOTION FOR CLASS CERTIFICATION (DOC. 283)



                        Case 19-60138-pcm11   Doc 296   Filed 02/26/20
